Title: To James Madison from Robert Walsh Jr., 2 January 1820
From: Walsh, Robert, Jr.
To: Madison, James


Dear Sir
Philadelphia Jany. 2d. 1819 [1820]
I ought to have made my acknowledgments sooner for the very interesting and instructive letter which you have been pleased to write me, in relation to what is called the Missouri-Question. But, before I received it, I had Committed to the press part of the pamphlet which I now venture to send you; & thought my best course would be to defer the expression of my thanks, until that was completed.
It never was my intention to put you to the trouble of giving details; though I am very grateful for those contained in your letter. I have approached you on these subjects with the boldness which the liberality of your character naturally inspires; and it is upon the same ground that I proceed, in laying befor[e] you the result of my reflections. I confess freely that I remained unconvinced after reading your letter, though I felt the weight of its’ contents, & have an almost unbounded deference for your authority. I did not, in fact, wish to be convinced, as to the constitutional point, so deep were my impressions of the inexpediency & even criminality of the establishment of the institution of slavery beyond the Mississippi. I have laid those impressions, honestly before the public; & I trust you will give me credit for good intentions, if you should be able to read what I have written. I could gain nothing here by taking the side of the question which I urge; and I shall probably incur the displeasure of my southern brethern. I fear from what I see that the southern States, by persisting in abetting the claim of Missouri, will more estrange the majority of this & the eastern part of the Confederacy, than any previous circumstances have done at any time.
Mr. Rush has been good enough to write to me from London, that my “Appeal” has been reprinted & sold there, & is producing the best effect. England seems to have reached a crisis when she must either undergo a popular revolution, or relinquish her scheme of civil liberty. You will pardon […] repeated intrusions, & accept the homage of that profound respect with which I am, Dear Sir, your obliged & faithful Sert.
Robert Walsh Jr
